Citation Nr: 0400181	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for scoliosis of the 
lumbosacral spine, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for scoliosis of the 
thoracic spine, currently rated as 10 percent disabling.
 

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to April 
1995.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claims.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The RO has not had the opportunity to 
consider whether the new criteria should be applied in this 
case.

Additionally, there are outstanding records VA must attempt 
to obtain.  In his January 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran indicated he was planning to 
undergo a private physician examination to support his 
claims.  In his March 2002 notice of disagreement, the 
veteran stated that he was currently enrolled in a vocational 
rehabilitation program.

Lastly, VA has not notified the veteran of evidence and 
information necessary to substantiate his claim and has not 
informed him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record contains an 
April 2001 evidence-development letter, but it does not 
address the issues on appeal.
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO must ask the veteran to 
identify all outstanding VA and non-VA 
health care providers that have treated 
or evaluated his spine.  The RO should 
then obtain records from each health care 
provider the veteran identifies.  The RO 
should specifically inquire about records 
from the veteran's vocational 
rehabilitation program and the results of 
a recent private physician examination.

3.  After conducting any additional 
indicated development, including any 
examinations deemed warranted, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  The RO should 
document its consideration of the revised 
criteria for rating disabilities of the 
spine.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




